     Case 1:19-cv-00473-NONE-SKO Document 37 Filed 12/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE G. CHOATE,                               Case No. 1:19-cv-00473-NONE-SKO (PC)

12                        Plaintiff,
13             v.                                     ORDER VACATING ORDER DIRECTING
                                                      DEFENDANT TO FILE RESPONSIVE
14    P. FOWLER,                                      PLEADING

15                        Defendant.
16

17            On December 14, 2020, the Court issued an order directing Defendant Fowler to file a

18   responsive pleading to Plaintiff’s operative complaint. (Doc. 35.) However, Defendant Fowler

19   has already filed an answer to the complaint. (Doc. 27.)

20            Accordingly, the Court ORDERS:

21            1. The order directing Defendant to file a responsive pleading is VACATED; and,

22            2. The Clerk of the Court is directed to issue a discovery and scheduling order.

23
     IT IS SO ORDERED.
24

25   Dated:     December 16, 2020                                 /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
